NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

APOLONIO SAENZ-SANCHEZ, et al.,                 No.    17-73493

                Petitioners,                    Agency Nos.       A208-160-335
                                                                  A208-160-336
 v.

MATTHEW G. WHITAKER, Acting                     MEMORANDUM*
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      Apolonio Saenz-Sanchez and his daughter, natives and citizens of El

Salvador, petition for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing their appeal from an immigration judge’s decision denying their

application for asylum, withholding of removal, and relief under the Convention


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings, Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006), and we review de novo claims of due

process violations in immigration proceedings, Jiang v. Holder, 754 F.3d 733, 738

(9th Cir. 2014). We deny the petition for review.

      Petitioners contend they have suffered harm and fear harm because of their

membership in several particular social groups. Substantial evidence supports the

agency’s determination that petitioners failed to establish that any harm they

experienced or fear in El Salvador was or would be on account of a protected

ground. See Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir. 2011) (even if

membership in a particular social group is established, an applicant must still show

that “persecution was or will be on account of his membership in such group”

(emphasis in original)); see also Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (applicant’s “desire to be free from harassment by criminals motivated by

theft or random violence by gang members bears no nexus to a protected ground”).

Thus, petitioners’ asylum and withholding of removal claims fail.

      Substantial evidence also supports the agency’s denial of CAT relief because

petitioners failed to show it is more likely than not they would be tortured by or

                                          2                                      17-73493
with the consent or acquiescence of the government of El Salvador. See Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      Finally, we reject petitioners’ contention that the BIA violated their due

process rights. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring

error and substantial prejudice to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                          3                                   17-73493